31 Mich. App. 104 (1971)
187 N.W.2d 522
ROBINSON'S HOME OUTFITTING COMPANY
v.
GLOBE INDEMNITY COMPANY
Docket No. 7968.
Michigan Court of Appeals.
Decided February 23, 1971.
Anderson, Carr & Street, for plaintiff.
Carl L. Reagh, for defendants.
Before: BRONSON, P.J., and R.B. BURNS and HOFF,[*] JJ.
*105 PER CURIAM.
The plaintiff's building and its contents were damaged on January 22, 1967. Defendant insurance companies denied liability under the policies on March 21, 1967. On March 1, 1968, the plaintiff instituted this action. The defendants moved for summary judgment under GCR 1963, 117.2(1), and the motion was denied. They now appeal on leave granted.
Defendants contend that the plaintiff has not stated a claim upon which relief can be granted because the suit was commenced more than 12 months after the inception of the loss. In accordance with MCLA §§ 500.2806, 500.2832 (Stat Ann 1957 Rev §§ 24.12806, 24.12832), the policies contained the following clause:
"No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law or equity unless all the requirements of this policy shall have been complied with, and unless commenced within twelve months next after inception of the loss."
This limitation period runs from the date on which the damage occurred, not from the date on which defendants denied liability. Lentz v. Teutonia Fire Insurance Co. (1893), 96 Mich. 445; Barry & Finan Lumber Co. v. Citizens' Insurance Co. (1904), 136 Mich. 42; Dahrooge v. Rochester German Insurance Co. (1913), 177 Mich. 442. Cf. Guastello v. Citizens Mutual Insurance Company (1968), 11 Mich. App. 120.
The order of the trial court is reversed and the cause is remanded with instructions to grant the defendants' motion for summary judgment.
Costs to appellants.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.